Verification of credentials of new members of the European Parliament
(IT) Mr President, ladies and gentlemen, the Committee on Legal Affairs has authorised me to give a very brief oral report. During the part-session on 10 and 11 September we verified the credentials of the 18 Members from Bulgaria, plus another seven who were nominated by the competent national authorities owing to the resignations that occurred. We have ascertained, by checking all the customary documents and the annexed minutes, that the statements on incompatibility are in order and the statements on financial interests have been signed by the Members. I therefore believe that I can speak for the entire House in welcoming the 18, plus the other seven Members from Bulgaria, thus completing the coverage of this Europe of ours. We therefore wish a warm welcome as from today to those who are joining us in the work of the European Parliament.
Thank you, Mr Gargani. Those mandates are thus ratified. We wish the new Members every success.